            Case 2:18-cv-00238-APG-NJK Document 43 Filed 01/04/19 Page 1 of 3



 1   DAYLE ELIESON
     United States Attorney
 2   District of Nevada

 3   PATRICK A. ROSE
     Nevada Bar No. 5109
 4   TROY K. FLAKE
     Assistant United States Attorney
 5   501 Las Vegas Boulevard, South, Suite 1100
     Las Vegas, Nevada 89101
 6   Telephone: 702-388-6336
     Email: patrick.rose@usdoj.gov;
 7          troy.flake@usdoj.gov

 8   Attorneys for the United States

 9                               UNITED STATES DISTRICT COURT

10                                     DISTRICT OF NEVADA

11   NANETTE RANDOLPH,                             ) 2:18-cv-00238-APG-NJK
                                                   )
12          Plaintiff,                             )
                                                   )
13                  v.                             )
                                                   ) Motion for Stay and Extension Due to
14   LINDA MCMAHON, Administrator,                 ) Lapse of Appropriations
     U.S. Small Business Administration,           )
15                                                 )
                     Defendant.                    )
16                                                 )
                                                   )
17

18          Federal Defendant moves for a stay of proceedings pending, as well as an extension

19   of existing deadlines commensurate with the duration of, the lapse in appropriations

20   (partial government shutdown).

21          1.      At midnight on December 21, 2018, the continuing resolution that had been

22   funding the Department of Justice expired and appropriations to the Department lapsed.

23   The same is true for several Executive Branch agencies, including Federal Defendant, the

24   U.S. Small Business Administration. The Department and Federal Defendant do not know

25   when funding will be restored by Congress.

26          2.      Absent an appropriation or continuing resolution, Executive Branch

27   employees are prohibited from working, even on a voluntary basis, except in very limited

28   circumstances, including “emergencies involving the safety of human life or the protection


                                                  1
               Case 2:18-cv-00238-APG-NJK Document 43 Filed 01/04/19 Page 2 of 3



 1   of property.” 31 U.S.C. § 1342. The instant lawsuit does not appear to meet such criteria

 2   because it is a civil case for alleged past employment discrimination and retaliation. The

 3   lapse in appropriations also prevents the United States Attorney’s Office from paying for

 4   costs that would otherwise be routine such as deposition transcripts and work-related

 5   travel.

 6             3.     Defendant therefore requests a stay of proceedings until Congress has

 7   restored appropriations to the Department. Defendant also requests an extension of

 8   deadlines commensurate with the duration of the lapse in appropriations.

 9             4.     In light of the foregoing, Plaintiff’s counsel has agreed to vacate without

10   prejudice the scheduled January 15, 2019 deposition of Eugene Cornelius in Washington,

11   D.C., and counsel has further advised that he will not oppose this motion.

12             5.     Defendant will notify Plaintiff and the Court as soon as Congress has

13   appropriated funds for the Department or enacted another continuing resolution and

14   undersigned counsel can resume usual civil litigation duties.

15             Therefore, although we greatly regret any disruption caused to the Court and the

16   other litigants, Defendant hereby moves for a stay in this case until Department of Justice

17   attorneys are permitted to resume their usual civil litigation functions.

18             Respectfully submitted this 4th day of January 2019.

19                                                 DAYLE ELIESON
                                                   United States Attorney
20
                                                   /s/ Troy K. Flake
21                                                 TROY K. FLAKE
                                                   PATRICK A. ROSE
22                                                 Assistant United States Attorney
23

24                                                IT IS SO ORDERED:
25
                                                  UNITED STATES MAGISTRATE JUDGE
26                                                        January 4, 2019
                                                  DATED:
27

28

                                                      2
